In re Myles, Elvin; applying for supervisory and/or remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “D”, No. 42982.
Granted. Relator's armed robbery conviction and sentence contravene the constitutional prohibition against double jeopardy —State ex rel. Wikberg v. Henderson, 292 So.2d 505 (La.1974). Accordingly, relator’s armed robbery conviction and sentence are vacated. Relator’s first degree murder conviction and sentence are unaffected.
COLE, J., would deny the writ.